DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed December 21, 2020. Claims 1-5, 13-18 and 21-28 are pending. Claims 6-12, 19 and 20 are cancelled, claim 23 is withdrawn, and claims 24-28 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18, 21-22 and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the fluidic chamber" in line 10.  There is insufficient antecedent basis for this limitation in the claim since the claim previously recites “at least one fluid chamber” in line 9.
Claim 13 recites the limitation "the flexible planar membrane heat exchanger" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “a flow cavity” in line 15. It is unclear whether this limitation refers back to the same “a flow cavity” introduced in line 12. For examination, it is interpreted that the limitation refers back to the same flow cavity.
Claim 13 recites the limitation "the at least one fluid chambers" in line 17.  There is insufficient antecedent basis for this limitation in the claim since the claim previously recites “at least one fluid chamber” in line 9.
Claim 21 recites the limitation "the fluidic chamber" in line 10.  There is insufficient antecedent basis for this limitation in the claim since the claim previously recites “at least one fluid chamber” in line 9.
Claim 22 recites the limitation "the fluidic chamber" in line 10.  There is insufficient antecedent basis for this limitation in the claim since the claim previously recites “at least one fluid chamber” in line 9.
Claims 14-18 and 24-28 are rejected for the incorporation of the above due to their dependency on claims 13 and 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cornell, Jr. (US 2,252,064, herein Cornell) in view of Shuster et al. (US 4,955,435, herein Shuster) and Perry et al. (US 4,411,310, herein Perry).
In regards to claim 13, Cornell discloses
A membrane heat exchanger system (Fig.3, although not specifically disclosed as a “membrane” heat exchanger, this limitation is part of the preamble) comprising:
a fan assembly (28) having a shaft (Fig.4) and a plurality of fan blades (Fig.3);
one or more heat exchangers (25-1 through 25-4) extending perpendicularly to an axis of the shaft of the fan assembly and facing the fan blades of the fan assembly; and
a housing (13) defining a flow cavity (interior of the housing), wherein the one or more heat exchangers and the fan assembly are disposed within the flow cavity (Figs.3 and 4),
wherein the fan assembly is configured to pull fluid past the one or more heat exchangers and into a flow cavity defined by the housing (Figs.3 and 4), the fluid pulled past the one or more heat exchangers generating heat exchange in a liquid flowing through at least one fluid chamber (tubes 25a-c) of the one or more heat exchangers.

Shuster teaches a flexible planar membrane heat exchanger (Figs.1-3, Abstract and col.1 lines 56-60, a polymer material is used and prior art aluminum materials are considered inflexible for use; therefore, it is understood that the material is flexible) comprising:
a first flexible planar sheet (26) having a thickness between 0.1mm and 0.05mm (Abstract, the thickness of each sheet is less than 0.7mm, which includes the range of 0.1mm and 0.05mm);
a second flexible planar sheet (26) having a thickness between 0.1mm and 0.05mm (Abstract, the thickness of each sheet is less than 0.7mm, which includes the range of 0.1mm and 0.05mm) coupled to the first planar polymer sheet at least by at least one seam (32); and
at least one fluid chamber (34) defined by the first and second flexible planar sheet and the at least one seam and comprising a first and second end, the fluidic chamber extending a length of the flexible planar membrane heat exchanger.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Cornell’s core type heat exchangers with planar membrane heat exchangers having planar polymer sheets such as the one taught by Shuster in order to increase surface area for heat transfer and reducing cost and weight of the heat exchangers through the use of a polymer material (see Shuster, col.1 lines 31-45 and col.2 lines 1-20).
In addition, Perry teaches flexible planar sheets (50a and 50b).

In regards to claim 14, Cornell in view of Shuster discloses that the first and second planar sheet comprise a polymer (Abstract).
In regards to claim 15, Cornell in view of Shuster discloses that the first and second planar sheet comprise a Polyethylene terephthalate (PET) film (col.4 lines 51-56 and col.5 lines 6-11).
In regards to claim 16, Cornell in view of Shuster discloses a plurality of fluid chambers (34) defined by the first and second sheet and one or more seams (32), the fluid chambers each comprising a first and second end.
In regards to claim 17, Cornell in view of Shuster discloses that the first ends of the plurality of fluid chambers communicate with a first port (30) defined by the planar sheets and disposed at a first body end, and wherein the second ends of the plurality of fluid chambers communicate with a second port (30) defined by the planar sheets and disposed at a second body end (Fig.1).
In regards to claim 18, Cornell in view of Shuster discloses that the plurality of fluid chambers are nested in a switchback configuration (Fig.1).

Response to Arguments
Applicant's arguments filed December 21, 2020 have been fully considered but they are not persuasive. Specifically, upon further review, Cornell discloses the newly added limitations .

Allowable Subject Matter
Claims 1-5  allowed.
Claims 21 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Raheena R Malik/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763